DETAILED ACTION
This Office Action is in response to Applicants application filing on October 20, 2019.  Claim(s) 1-16 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional applications 62/788,937 filed on January 6, 2019 and application 62/751,858 filed on October 29, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 3/11/2020.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-16 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method and/or product and is a system for analyzing risk and loss which is a process. (Step 1: YES).

The Examiner has identified independent system Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 1.  Claim 9 recites the limitations of (abstract concepts highlighted in italics and additional elements highlighted in bold);
a risk-analyzer-unit (RAU) that is communicatively coupled with one or more databases (DBs); and 
b. wherein the RAU is a processor that is configured: 
i. to obtain one or more features of a journey of cargo that is carried in a cargo-shipping-unit (CSU), wherein the journey comprises one or more segments; 
ii. to obtain a predictive model that is related to the journey and is configured to predict the likelihood that a demand for loss (DFL) will be filed; 
iii. to execute the predictive model taking into consideration the obtained one or more features; and 
iv. to present the likelihood that a demand for loss (DFL) will be filed as the risk that is involved in the journey.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Determining risk to cargo associated with a journey recites concept performed in the human mind.  But for the, “processor” and “database” language, the claim encompasses a user simply review relative information regarding transportation of cargo from an origin to a destination in order to forecast or predict a potential loss of cargo.  The mere nominal recitation of generic processor and database (memory) does not take the claim out of the mental process grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and database in Claim 9 is just applying generic computer components to the recited abstract limitations.  The computer readable memory device comprising executable instructions that when executed cause a processor in Claim 1 appears to be just software.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite computer readable memory device comprising executable instructions that when executed cause a i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 9 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0023] about implantation using general purpose or special purpose computing devices (The computer can be Intel NUC, wherein NUC stands for Next-Unit- of-Computing. Other embodiments may use computers such as "Amazon EC2 Al Instances" or "Amazon EC2 P3 Instances", which are maintained by Amazon Crop USA. Yet, some embodiments of the disclosed technique may use computers such as "General purpose machine type family N1" which is maintained by Google, USA.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8 and 10-16 further define the abstract idea that is present in their respective independent claims 1 and 9 and thus correspond to Mental Processes and hence are abstract for the 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 1 references a “a computer readable memory device”.  It is noted that the computer-readable media discussed in the specification are broad enough to include “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

Additionally, the claimed limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Determining risk to cargo associated with a journey recites a fundamental economic practice and a commercial interaction.  The “processor” and “database” language, is simply applying a generic computer in order to forecast or predict a potential loss of cargo.  The mere nominal recitation of generic processor and database (memory) does not take the claim out of the certain methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and/or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and database in Claim 9 is just applying generic computer components to the recited abstract limitations.  The computer readable memory device comprising executable instructions that when executed cause a processor in Claim 1 appears to be just software.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. U.S. Publication 2019/0114714 A1 (hereafter Jones).
Regarding claim 1. Jones discloses a processor (processor 130, Fig. 1), at a risk- analyzer-unit (RAU) (Fig. 21, par. 0091; one or more predictive algorithms to generate risk management recommendations based on processing sensory logistics and one or more of suitable factors detailed herein to prevent or mitigate loss. In some embodiments and, optionally, in combination of any embodiment described above or below, illustrative suitable factors may be, without limitation, historical piracy data, historical terrorist data, historical natural disaster data, historical political risk data, weather, news (e.g., strike announcements), etc.): 
i. to obtain one or more features of a journey of cargo that is carried in a cargo-shipping-unit (CSU) (Fig. 4, pag. 0146; Historical cargo journey data along with their associated scores can be compiled for application in the pricing model. In some embodiments and, optionally, in combination of any embodiment described above or below, for each cargo shipment of a specific product, peanuts, for example, the data fields may be: source, destination, date shipped, date arrived, shipper, container type, shipment value, and resulting quality metric. This data provides a quantitative record of experience that may be processed by the exemplary inventive computer-based system of the present disclosure to give users a basis for the cargo transport quality shortfall administration such as developing quality metric shortfall and property premiums.); 
ii. to obtain a predictive model that is related to the journey and is configured to predict the likelihood that a demand for loss (DFL) will be filed (par. 0203, Fig. 24; At step 2520, the exemplary server, running the exemplary inventive cargo quality shortfall administration software, may apply the Alert and other predictive algorithms to the cargo transport sensor data stream to, for example without limitation, analyze current out-of-specification (abnormal) situation(s)/condition(s) to measure if a particular time-based situation/condition warrants one or more remedial action (e.g., a claim payment) and/or identify equipment deterioration trends and notify the appropriate maintenance personnel.); 
iii. to execute the predictive model taking into consideration the obtained one or more features (Fig. 23, 24, par. 0203; process flow that the exemplary inventive computer-based system of the present disclosure, executing the exemplary inventive cargo quality shortfall administration software, may be configured to administer cargo shipments undergoing journeys such as shown in FIG. 23. For example, at step 2500, one or more sensors of the present disclosure may be attached and/or included with the cargo to record cargo transport data (e.g., environment data, transport operational data, etc.) at particular sampling rates that are consistent with best practices for the particular insured cargo.); and 
iv. to present the likelihood that a demand for loss (DFL) will be filed as the risk that is involved in the journey (Fig. 25, 2560 damage limit reached. 2590 pay claim while cargo is in transport/storage and continue monitoring. Par. 0205; Alert event at step 2550 and checks to see if there are previous events during particular times. In some embodiments, upon determining of the Alert event, the exemplary server, running the exemplary inventive cargo quality shortfall administration software, may send one or more Alert messages the interested parties and/or multi-functional sensors of the present disclosure when, for example:

1) the temperature exceeds Alert Threshold by 5° F. or

2) the temperature has exceeded the Alert threshold value for the past “x” time intervals. For example, when the exemplary server, running the exemplary inventive cargo quality shortfall administration software, determines that the exceedance observed in Step 2530 is a new Alert event, in Step 2550, the exemplary server, running the exemplary inventive cargo quality shortfall administration software, may automatically issue one or more Alert messages (e.g., remedial instructions) to, for example without limitation, the interested parties and/or particular equipment (e.g., sensors, transport, storage, container) as defined, for example, in the quality insurance policy in step 2570. For example, when the exemplary server, running the exemplary inventive cargo quality shortfall administration software, determines that the Alert event is not a new event, then in step 2560, the exemplary server may perform further processing, such as checking whether the “Red”, “Yellow”, or “Green” criteria of FIG. 21 have been met, to determine which remedial action to pursue. For example, when at step 2560, the exemplary server, running the exemplary inventive cargo quality shortfall administration software, determines that a claim threshold value (Alert threshold value) has been reached then the server may cause a claim payment to be issued in step 2590 for the cargo's current loss of value while the cargo is still in transit (including while being stored during the transit).).

Regarding claim 2, Jones discloses wherein executable instructions further comprising an instruction when execute causes the RAU to obtain general information that is relevant to the journey (Fig. 25, cargo transport sensor data 2500. Fig. 23, journey end to end with each leg).

Regarding claim 3, Jones discloses wherein the one or more features of the journey comprise at least one feature of the cargo (Fig. 25, par. 0204; cargo transport condition(s) exceed threshold).

Regarding claim 4, Jones discloses wherein the one or more features of the cargo comprise the sensitivity of the cargo to shocks (par. 0219; in combination of any embodiment described above or below, the at least one environmental condition is one of: temperature, humidity, vibration, shock, sound, light, presence of air contaminant, pH, location, presence of at least one odor, presence of at least one gas, physical integrity of one of the transported item or the plurality of transported items, and any combination thereof.).

par. 0092; obtain stored data such as, without limitation, real-time sensory data, historical piracy data, historical terrorist data, historical natural disaster data, weather, news (e.g., strike announcements), and/or etc.).

Regarding claim 6, Jones discloses wherein the one or more features of a journey comprise information related to the CSU (par. 0205; running exemplary inventive cargo quality shortfall administration software, determines that the current cargo transport sensor values are outside the normal operating range(s) of one or more Alert threshold values, the exemplary server, running the exemplary inventive cargo quality shortfall administration software, generates an Alert event at step 2550 and checks to see if there are previous events during particular times.).

Regarding claim 7, Jones discloses wherein the journey comprises one or more segments and the risk is calculated per a segment of the journey (Fig. 23, par. 0199; inventive cargo quality shortfall administration software, may be configured to dynamically manage, in real-time, various types of activities that a cargo shipment may experience throughout the lifecycle of policy coverage as illustrated in FIG. 23.).

Regarding claim 8, Jones discloses wherein the segment of the journey is implemented by a vehicle (Fig. 23, par. 0206; exemplary remedial activity, that affect(s) or is/are designed to affect, in real-time, how the transport (e.g., vehicle, ship, plane, etc.), cargo storage (e.g., refrigerated container, etc.), or both behave/operate to reduce or eliminate the quality shortfall of the transported goods (e.g., perishable goods, antiques, auto parts, etc.).).

Claim 9 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 5 and therefore rejected under the same rationale. 

Claim 15 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 8 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to tracking cargo shipments from origin to destination including risk assessment during transport as well as associated methods and systems.
U.S. Publication 2015/0254600 A1 System and method for real time assessment of cargo handling.
U.S. Publication 2011/0078089 A1 Sensor zone management.

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 19, 2021